November 29, 2005


Mr. Bruce W. Steckler
Silber Pearlman, L.L.P.
2711 N. Haskell Avenue
Cityplace 5th Floor, L.B. 32
Dallas, TX 75204

Mr. Steven Russell
Beirne Maynard & Parsons, LLP
1700 Pacific Avenue, Suite 4400
Dallas, TX 75201
Mr. Robert E. Thackston
Hawkins Parnell & Thackston, L.L.P.
4515 Cole Ave., Suite 500
Dallas, TX 75205

RE:   Case Number:  04-0606
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  SILICA PRODUCTS LIABILITY LITIGATION

Dear Counsel:

      Today the Multidistrict Litigation Panel  issued  the  enclosed  order
concerning Pre-September 1, 2003 Silica Cases in the above-referenced case.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Multidistrict Litigation Panel |
|   |(via email)                    |